DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response filed 10/4/21, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a liquid crystal display device comprising at least: a liquid crystal cell that includes a pair of substrates and a liquid crystal layer and in which an electric field including a component that is parallel to at least one of the substrates; a pair of polarizing plates that are disposed such that the liquid crystal cell is interposed between the pair of polarizing plates, wherein a tilt angle of the liquid crystal compound is 1.0° or less, a first color filter that is disposed on a first pixel region of the liquid crystal cell;  a second color filter that is disposed on a second pixel region of the liquid crystal cell; and a third color filter that is disposed on the third pixel region of the liquid crystal cell are disposed between the pair of polarizing plates on a visible side further than the liquid crystal cell; in a case where a wavelength representing a maximum transmittance of the first color filter is represented by λ1, a wavelength representing a maximum transmittance of the second color filter is represented by λ2, and a wavelength representing a maximum transmittance of the third color filter is represented by λ3, a relationship of λ1<λ2<λ3 is satisfied; a thickness-direction retardation Rth(λ1) at the wavelength λ1 of the first color filter, a thickness-direction retardation Rth(λ2) at the wavelength λ2 of the second color filter, and a thickness-direction retardation Rth(λ3) at the wavelength λ3 of the third color filter satisfy requirements of Expressions (1) to (3),
1)≤Rth(λ3),
Expression (2): Rth(λ2)≤Rth(λ3),
Expression (3): Rth(λ2)≤25nm,
The polarizing plate that is disposed on the visible side among the pair of polarizing plates includes an optical compensation layer and a polarizer in this order from the liquid crystal cell side, wherein an in-plane slow axis of the optical compensation layer and an absorption axis of the polarizer are parallel to each other, and an in-plane retardation Re(450) of the optical compensation layer at a wavelength of 450nm and an in-plane retardation Re(550) of the optical compensation layer at a wavelength of 550nm satisfy a requirement of Expression (4),
Expression(4): Re(450)/Re(550)<0.95.
The prior art of Shimizu (US 2011/0096274 A1 of record) discloses a similar display comprising at least: a liquid crystal cell that includes a pair of substrates and a liquid crystal layer and in which an electric field including a component that is parallel to at least one of the substrates; a pair of polarizing plates that are disposed such that the liquid crystal cell is interposed between the pair of polarizing plates, wherein a tilt angle of the liquid crystal compound is 1.0° or less, a first color filter that is disposed on a first pixel region of the liquid crystal cell;  a second color filter that is disposed on a second pixel region of the liquid crystal cell; and a third color filter that is disposed on the third pixel region of the liquid crystal cell are disposed between the pair of polarizing plates on a visible side further than the liquid crystal cell; in a case where a wavelength representing a maximum transmittance of the first color filter is represented by λ1, a wavelength representing a maximum transmittance of the second color filter is represented by λ2, and a wavelength representing a maximum transmittance of the third color filter is represented by λ3, a relationship of λ1<λ2<λ3 is satisfied; a thickness-direction retardation Rth(λ1) at the wavelength λ1 of the first color filter, a thickness-direction retardation Rth(λ2) at the wavelength λ2 of the second color filter (Shimizu, Figure 2; Paragraphs 0189-0190; Paragraph 0301). However, Shimizu fails to disclose the thickness-retardation values and relationships as required by Expressions (1)-(3). Shimizu also fails to disclose retardation values of the optical compensation layer and its relationship with the polarizing plate. The prior art of Sakai (US 2010/0296037 A1 of record) discloses that an in-plane slow axis of the optical compensation layer and an absorption axis of the polarizer are parallel to each other, and an in-plane 
Therefore, Claim 1 is allowed. Claims 2-20 are allowed by virtue of their dependence on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIAM QURESHI/Examiner, Art Unit 2871